In a matrimonial action in which the parties were divorced by judgment dated November 17, 1997, which incorporated but did not merge the terms of a stipulation of settlement, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (McNulty, J.), dated March 22, 2004, as denied her motion for a downward modification of her maintenance and child support obligations, the appointment of a Law Guardian for the parties’ children, and a hearing on the issue of custody, and granted the defendant’s motion for arrears in the sum of $77,500.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to demonstrate that continued enforce*359ment of her obligation to pay maintenance under the parties’ stipulation of settlement, which was incorporated but not merged into their judgment of divorce, would create an “extreme hardship” (Matter of Ross v Ross, 297 AD2d 286, 287 [2002]; see Pintus v Pintus, 104 AD2d 866, 867-868 [1984]; see also Domestic Relations Law § 236 [B] [9] [b]). She also failed to establish a substantial, unanticipated, and unreasonable change in circumstances warranting a reduction in child support (see Matter of Boden v Boden, 42 NY2d 210, 213 [1977]; Praeger v Praeger, 162 AD2d 671, 673 [1990]; Nordhauser v Nordhauser, 130 AD2d 561, 562 [1987]). Thus, the Supreme Court properly denied that branch of her motion which was for a downward modification.
Under the circumstances, the Supreme Court providently exercised its discretion in denying that branch of the plaintiffs motion which was for the appointment of a Law Guardian (see Riccio v Riccio, 21 AD3d 1107 [2005]; Dodaro v Dodaro, 269 AD2d 420 [2000]). In addition, the Supreme Court properly found that there was insufficient evidence to warrant a hearing on the issue of custody (see Nash v Yablon-Nash, 16 AD3d 471 [2005]; Matter of Timson v Timson, 5 AD3d 691 [2004]).
The plaintiffs remaining contentions are without merit, Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.